Acting pursuant to that portion of § 692 of the Practice Book which provides that this court “may also, on its own motion or upon motion of any party, (1) order a judge to take any action necessary to complete the record for the proper presentation of the appeal,” it is ordered that the trial judge file with this court a supplemental finding as to the issue of indigency, such as circumstances permit, and also setting forth the basis for its ultimate conclusion, including any claims of law made together with the conclusions reached thereon, with respect to the denial of the defendant’s motion entitled “Motion to Waive Jury Fee.”